DETAILED ACTION
In response to communications filed 03/21/2022.
Claims 21-40 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23, 25, 28, 30, 32 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 10, 11 and 13
of U.S. Patent No. 10,833,873 B1. Although the claims at issue are not identical, they are not patentably distinct from each other.  The subject matter claimed in the instant application is fully disclosed in the referenced patent and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:

Regarding instant Claim 21, this claim discloses as following:
A method, comprising:
determining, by a network device of a network, an attribute that includes one of:
an indication indicating the network device is to first use a bypass path that uses an intermediate system to system (ISIS) protocol, and if the bypass path that uses the ISIS protocol is unavailable, use a bypass path that uses an open shortest path first (OSPF) protocol, or
an indication indicating the network device is to first use a bypass path that uses the OSPF protocol and, if the bypass path that uses the OSPF protocol is unavailable, use a bypass path that uses the ISIS protocol;
determining, by the network device, that a primary path is unavailable for routing traffic to another network device in the network;
determining, by the network device and based on the attribute, a secondary path for the traffic; and
providing, by the network device, the traffic to the other network device via the secondary path.

Similarly,
Regarding patented Claim 1, this claim discloses as following:
A method, comprising:
receiving, by a network device of a network, an attribute identifying paths associated with an open shortest path first (OSPF) domain of the network and an intermediate system to intermediate system (ISIS) domain of the network, wherein the attribute includes a resource reservation protocol (RSVP) session attribute,
wherein the attribute includes information identifying one or more of:
a secondary path that is in the ISIS domain of the network when the ISIS domain is available or is in the OSPF domain of the network when the ISIS domain is unavailable, or
a secondary path that is in the OSPF domain of the network when the OSPF domain is available or is in the ISIS domain of the network when the OSPF domain is unavailable:
providing, by the network device, the attribute to other network devices of the network;
receiving, by the network device, traffic destined for one of the other network devices of the network;
determining, by the network device, that a primary path is unavailable for routing the traffic to the one of the other network devices;
selecting, by the network device, a secondary path from the paths identified by the attribute,
wherein the secondary path is selected based on determining that the primary path is unavailable for routing the traffic to the one of the other network devices, and
wherein the secondary path is associated with one of:
the OSPF domain of the network, or
the ISIS domain of the network; and
providing, by the network device, the traffic to the one of the other network devices via the secondary path.

Pending application teaches the attribute may include at least one of two indications which are similarly disclosed in the claimed invention of the patented claim.  Instant claim 21 teaches a respective bypass path is used if an ISIS protocol and/or OSPF protocol is unavailable.  Patented claim 1 similarly teaches a secondary path is selected if a primary path is unavailable.  The bypass path disclosed in the claimed invention of the instant application is an obvious variation of the secondary path as disclosed in the patented invention.  Examiner notes there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the patented claim.  

Instant claim 23 is an obvious variation of patented claim 5.
Instant claim 25 is an obvious variation of patented claim 3.

Regarding instant Claim 28, this claim discloses as following:
A network device, comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, configured to:
determine an attribute that includes one of:
an indication indicating the network device is to first use a bypass path that uses an intermediate system to system (ISIS) protocol, and if the bypass path that uses the ISIS protocol is unavailable, use a bypass path that uses an open shortest path first (OSPF) protocol, or
an indication indicating the network device is to first use a bypass path that uses the OSPF protocol and, if the bypass path that uses the OSPF protocol is unavailable, use a bypass path that uses the ISIS protocol;
determine that a primary path is unavailable for routing traffic to another network device in the network;
determine, based on the attribute, a secondary path for the traffic; and
provide the traffic to the other network device via the secondary path.

Similarly,
Regarding patented Claim 7, this claim discloses as following:
A network device, comprising:
one or more memories; and
one or more processors to:
receive an attribute identifying paths associated with an open shortest path first (OSPF) domain of a network and an intermediate system to intermediate system (ISIS) domain of the network, wherein the attribute includes a resource reservation protocol (RSVP) session attribute,
wherein the attribute includes information identifying one or more of:
a secondary path that is in the ISIS domain of the network when the ISIS domain is available or is in the OSPF domain of the network when the ISIS domain is unavailable, or
a secondary path that is in the OSPF domain of the network when the OSPF domain is available or is in the ISIS domain of the network when the OSPF domain is unavailable;
receive traffic destined for one of other network devices of the network;
determine whether a primary path is available for routing the traffic to the one of the other network devices; and
selectively provide the traffic to the one of the other network devices via the primary path or via a secondary path,
wherein the traffic is provided to the one of the other network devices via the primary path when the primary path is available for routing the traffic to the one of the other network devices,
wherein the traffic is provided to the one of the other network devices via the secondary path when the primary path is unavailable for routing the traffic to the one of the other network devices,
wherein the secondary path is selected from the paths identified by the attribute, and
wherein the secondary path is associated with one of:
the OSPF domain of the network, or
the ISIS domain of the network.

Pending application teaches the attribute may include at least one of two indications which are similarly disclosed in the claimed invention of the patented claim.  Instant claim 28 teaches a respective bypass path is used if an ISIS protocol and/or OSPF protocol is unavailable.  Patented claim 7 similarly teaches a secondary path is selected if a primary path is unavailable.  The bypass path disclosed in the claimed invention of the instant application is an obvious variation of the secondary path as disclosed in the patented invention.  Examiner notes there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the patented claim.  

Instant claim 30 is an obvious variation of patented claim 11.
Instant claim 32 is an obvious variation of patented claim 10.

Regarding instant Claim 35, this claim discloses as following:
A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a network device, cause the network device to:
determine an attribute that includes one of:
an indication indicating the network device is to first use a bypass path that uses an intermediate system to system (ISIS) protocol, and if the bypass path that uses the ISIS protocol is unavailable, use a bypass path that uses an open shortest path first (OSPF) protocol, or
an indication indicating the network device is to first use a bypass path that uses the OSPF protocol and, if the bypass path that uses the OSPF protocol is unavailable, use a bypass path that uses the ISIS protocol;
determine that a primary path is unavailable for routing traffic to another network device in the network;
determine, based on the attribute, a secondary path for the traffic; and
provide the traffic to the other network device via the secondary path.

Similarly,
Regarding patented Claim 13, this claim discloses as following:
A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors of a network device, cause the one or more processors to:
receive an attribute identifying paths associated with an open shortest path first (OSPF) domain of a network and an intermediate system to intermediate system (ISIS) domain of the network, wherein the attribute includes a resource reservation protocol (RSVP) session attribute,
wherein the attribute includes information identifying one or more of:
a secondary path that is in the ISIS domain of the network when the ISIS domain is available or is in the OSPF domain of the network when the ISIS domain is unavailable, or
a secondary path that is in the QSPF domain of the network when the QSPF domain is available or is in the ISIS domain of the network when the QSPF domain is unavailable;
receive traffic destined for one of other network devices of the network;
determine that a primary path is unavailable for routing the traffic to the one of the other network devices;
select a secondary path from the paths identified in the attribute,
wherein the secondary path is selected based on determining that the primary path is unavailable for routing the traffic to the one of the other network devices, and
wherein the secondary path is associated with one of:
the OSPF domain of the network, or
the ISIS domain of the network; and
provide the traffic to the one of the other network devices via the secondary path.

Pending application teaches the attribute may include at least one of two indications which are similarly disclosed in the claimed invention of the patented claim.  Instant claim 35 teaches a respective bypass path is used if an ISIS protocol and/or OSPF protocol is unavailable.  Patented claim 13 similarly teaches a secondary path is selected if a primary path is unavailable.  The bypass path disclosed in the claimed invention of the instant application is an obvious variation of the secondary path as disclosed in the patented invention.  Examiner notes there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the patented claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ernstrom et al. (US 2014/0334286 A1) hereinafter “Ernstrom.”

Regarding Claim 21, Ernstrom teaches A method (Ernstrom: paragraph 0029 & Fig. 1 first network device for inter-domain fast reroute), comprising:
determining, by a network device (Ernstrom: paragraph 0029, said first network device) of a network (Ernstrom: paragraph 0029, network), an attribute that includes one of:
an indication indicating the network device is to first use a bypass path that uses the OSPF protocol (Ernstrom: paragraph 0073, inter-domain fast reroute configuration system determines a primary next hop within first domain (i.e. OSPF)) and, if the bypass path that uses the OSPF protocol is unavailable (Ernstrom: paragraph 0073, no backup next hop to the prefix within the first network domain (e.g., in an OSPF routing domain), thus teaching the backup path next hop is unavailable in the OSPF routing domain), use a bypass path that uses the ISIS protocol (Ernstrom: paragraph 0073, one or more possible backup next hops in the second network domain (e.g., in an IS-IS routing domain);
determining, by the network device (Ernstrom: paragraph 0029, said first network device), that a primary path is unavailable for routing traffic to another network device in the network (Ernstrom: paragraph 0034, detecting failures associated with one of a link and a network device associated with the primary next hop);
determining, by the network device (Ernstrom: paragraph 0029, said first network device) and based on the attribute (Ernstrom: paragraph 0034, in response to the failure in the primary hop), a secondary path for the traffic (Ernstrom: paragraphs 0042, 0061 & Figs 3A-5, determine backup next hop with second traffic forwarder module that corresponds to the second network domain); and
providing, by the network device (Ernstrom: paragraph 0029, said first network device), the traffic to the other network device via the secondary path (Ernstrom: paragraph 0034, switchover from the primary to the backup next hops to forward traffic (to the network devices)).

Regarding Claim 22, Ernstrom teaches the respective claim(s) as presented above and further teaches wherein the attribute includes a resource reservation protocol (RSVP) session attribute (Ernstrom: paragraphs 0029 & 0042, resource reservation protocol), and
wherein the secondary path is a RSVP label-switched path (LSP) (Ernstrom: paragraph 0029, static label switched path (LSP) configuration).

Regarding Claim 23, Ernstrom teaches the respective claim(s) as presented above and further teaches wherein the network comprises:
an OSPF domain (Ernstrom: paragraphs 0029-0030 & Fig. 1, first domain (i.e. OSPF)) that includes:
clusters of network devices that include one or more of the network device or the other network device (Ernstrom: paragraphs 0029-0030 & Fig. 1, one or more intervening network devices within first domain), and
intra-cluster paths that utilize the OSPF protocol (Ernstrom: paragraphs 0029-0030 & Fig. 2, primary next hops); and
an ISIS domain (Ernstrom: paragraphs 0029-0030 & Fig. 1, second domain (i.e. IS-IS)) that includes inter-cluster paths that utilize the ISIS protocol (Ernstrom: paragraphs 0029-0030 & Fig. 1, (Ernstrom: paragraphs 0029-0030 & Fig. 1, one or more intervening network devices within second domain by a backup next hop (i.e. IS-IS)).

Regarding Claim 24, Ernstrom teaches the respective claim(s) as presented above and further teaches wherein the attribute is determined based on a particular class of the traffic (Ernstrom: paragraph 0033, routing traffic associated with a given traffic class).

Regarding Claim 25, Ernstrom teaches the respective claim(s) as presented above and further teaches wherein the attribute is stored in a data structure that is shared with the other network device (Ernstrom: paragraph 0025, network device may store information in tables used to forward data).

Regarding Claim 26, Ernstrom teaches the respective claim(s) as presented above and further teaches providing, to the other network device and based on the attribute, a signal indicating that the network device is in an OSPF domain associated with the OSPF protocol or an ISIS domain associated with the ISIS protocol (Ernstrom: paragraph 0065 & Fig. 5, configuring a data plane structure or forwarding structure with the primary and backup next hops, thus indicating the domains of the respective network devices and/or hops).

Regarding Claim 27, Ernstrom teaches the respective claim(s) as presented above and further teaches wherein the secondary path is unavailable (Ernstrom: paragraph 0062 & Fig. 5, determining whether the backup next hop causes an intra-domain loop within the second network domain), and
wherein the method further comprises:
determining, by the network device and based on the attribute, a tertiary path for the traffic (Ernstrom: paragraph 0065 & Fig. 5, configuring a data plane structure or forwarding structure with the primary and backup next hops); and
providing, by the network device, the traffic to the other network device via the tertiary path (Ernstrom: paragraph 0034, forward traffic (to the network devices)).

Regarding Claim 28, Ernstrom teaches A network device (Ernstrom: paragraph 0029 & Fig. 1 first network device for inter-domain fast reroute), comprising:
one or more memories (Ernstrom: paragraph 0083, memory); and
one or more processors communicatively coupled to the one or more memories (Ernstrom: paragraph 0033 & Fig. 1, controller module), configured to:
determine an attribute that includes one of:
an indication indicating the network device is to first use a bypass path that uses the OSPF protocol (Ernstrom: paragraph 0073, inter-domain fast reroute configuration system determines a primary next hop within first domain (i.e. OSPF)) and, if the bypass path that uses the OSPF protocol is unavailable (Ernstrom: paragraph 0073, no backup next hop to the prefix within the first network domain (e.g., in an OSPF routing domain), thus teaching the backup path next hop is unavailable), use a bypass path that uses the ISIS protocol (Ernstrom: paragraph 0073, one or more possible backup next hops in the second network domain (e.g., in an IS-IS routing domain);
determine that a primary path is unavailable for routing traffic to another network device in the network (Ernstrom: paragraph 0034, detecting failures associated with one of a link and a network device associated with the primary next hop);
determine, based on the attribute (Ernstrom: paragraph 0034, in response to the failure in the primary hop), a secondary path for the traffic (Ernstrom: paragraphs 0042, 0061 & Figs 3A-5, determine backup next hop with second traffic forwarder module that corresponds to the second network domain); and
provide the traffic to the other network device via the secondary path (Ernstrom: paragraph 0034, switchover from the primary to the backup next hops to forward traffic (to the network devices)).

Regarding Claim 29, Ernstrom teaches the respective claim(s) as presented above and further teaches wherein the attribute includes a resource reservation protocol (RSVP) session attribute (Ernstrom: paragraphs 0029 & 0042, resource reservation protocol), and
wherein the secondary path is a RSVP label-switched path (LSP) (Ernstrom: paragraph 0029, static label switched path (LSP) configuration).

Regarding Claim 30, Ernstrom teaches the respective claim(s) as presented above and further teaches wherein the network comprises:
an OSPF domain (Ernstrom: paragraphs 0029-0030 & Fig. 1, first domain (i.e. OSPF)) that includes:
clusters of network devices that include one or more of the network device or the other network device (Ernstrom: paragraphs 0029-0030 & Fig. 1, one or more intervening network devices within first domain), and
intra-cluster paths that utilize the OSPF protocol (Ernstrom: paragraphs 0029-0030 & Fig. 2, primary next hops); and
an ISIS domain (Ernstrom: paragraphs 0029-0030 & Fig. 1, second domain (i.e. IS-IS)) that includes inter-cluster paths that utilize the ISIS protocol (Ernstrom: paragraphs 0029-0030 & Fig. 1, (Ernstrom: paragraphs 0029-0030 & Fig. 1, one or more intervening network devices within second domain by a backup next hop (i.e. IS-IS)).

Regarding Claim 31, Ernstrom teaches the respective claim(s) as presented above and further teaches wherein the attribute is determined based on a particular class of the traffic (Ernstrom: paragraph 0033, routing traffic associated with a given traffic class).

Regarding Claim 32, Ernstrom teaches the respective claim(s) as presented above and further teaches wherein the attribute is stored in a data structure that is shared with the other network device (Ernstrom: paragraph 0025, network device may store information in tables used to forward data).

Regarding Claim 33, Ernstrom teaches the respective claim(s) as presented above and further teaches wherein the one or more processors are further configured to:
provide, to the other network device and based on the attribute, a signal indicating that the network device is in an OSPF domain associated with the OSPF protocol or an ISIS domain associated with the ISIS protocol (Ernstrom: paragraph 0065 & Fig. 5, configuring a data plane structure or forwarding structure with the primary and backup next hops).

Regarding Claim 34, Ernstrom teaches the respective claim(s) as presented above and further teaches wherein the secondary path is unavailable (Ernstrom: paragraph 0062 & Fig. 5, determining whether the backup next hop causes an intra-domain loop within the second network domain), and
wherein the one or more processors are further configured to:
determine, based on the attribute, a tertiary path for the traffic (Ernstrom: paragraph 0065 & Fig. 5, configuring a data plane structure or forwarding structure with the primary and backup next hops); and
provide the traffic to the other network device via the tertiary path (Ernstrom: paragraph 0034, forward traffic (to the network devices)).

Regarding Claim 35, Ernstrom teaches A non-transitory computer-readable medium storing a set of instructions (Ernstrom: paragraph 0083, non-transitory machine-readable media), the set of instructions comprising:
one or more instructions that, when executed by one or more processors (Ernstrom: paragraph 0033 & Fig. 1, controller module) of a network device (Ernstrom: paragraph 0029 & Fig. 1 first network device for inter-domain fast reroute), cause the network device to:
determine an attribute that includes one of:
an indication indicating the network device is to first use a bypass path that uses the OSPF protocol (Ernstrom: paragraph 0073, inter-domain fast reroute configuration system determines a primary next hop within first domain (i.e. OSPF)) and, if the bypass path that uses the OSPF protocol is unavailable (Ernstrom: paragraph 0073, no backup next hop to the prefix within the first network domain (e.g., in an OSPF routing domain), thus teaching the backup path next hop is unavailable), use a bypass path that uses the ISIS protocol (Ernstrom: paragraph 0073, one or more possible backup next hops in the second network domain (e.g., in an IS-IS routing domain);
determine that a primary path is unavailable for routing traffic to another network device in the network (Ernstrom: paragraph 0034, detecting failures associated with one of a link and a network device associated with the primary next hop);
determine, based on the attribute (Ernstrom: paragraph 0034, in response to the failure in the primary hop), a secondary path for the traffic (Ernstrom: paragraphs 0042, 0061 & Figs 3A-5, determine backup next hop with second traffic forwarder module that corresponds to the second network domain); and
provide the traffic to the other network device via the secondary path (Ernstrom: paragraph 0034, switchover from the primary to the backup next hops to forward traffic (to the network devices)).

Regarding Claim 36, Ernstrom teaches the respective claim(s) as presented above and further teaches wherein the attribute includes a resource reservation protocol (RSVP) session attribute (Ernstrom: paragraphs 0029 & 0042, resource reservation protocol), and
wherein the secondary path is a RSVP label-switched path (LSP) (Ernstrom: paragraph 0029, static label switched path (LSP) configuration).

Regarding Claim 37, Ernstrom teaches the respective claim(s) as presented above and further teaches wherein the network comprises:
an OSPF domain (Ernstrom: paragraphs 0029-0030 & Fig. 1, first domain (i.e. OSPF)) that includes:
clusters of network devices that include one or more of the network device or the other network device (Ernstrom: paragraphs 0029-0030 & Fig. 1, one or more intervening network devices within first domain), and
intra-cluster paths that utilize the OSPF protocol (Ernstrom: paragraphs 0029-0030 & Fig. 2, primary next hops); and
an ISIS domain (Ernstrom: paragraphs 0029-0030 & Fig. 1, second domain (i.e. IS-IS)) that includes inter-cluster paths that utilize the ISIS protocol (Ernstrom: paragraphs 0029-0030 & Fig. 1, (Ernstrom: paragraphs 0029-0030 & Fig. 1, one or more intervening network devices within second domain by a backup next hop (i.e. IS-IS)).

Regarding Claim 38, Ernstrom teaches the respective claim(s) as presented above and further teaches wherein the attribute is determined based on a particular class of the traffic (Ernstrom: paragraph 0033, routing traffic associated with a given traffic class).

Regarding Claim 39, Ernstrom teaches the respective claim(s) as presented above and further teaches wherein the attribute is stored in a data structure that is shared with the other network device (Ernstrom: paragraph 0025, network device may store information in tables used to forward data).

Regarding Claim 40, Ernstrom teaches the respective claim(s) as presented above and further teaches wherein the one or more instructions further cause the network device to: provide, to the other network device and based on the attribute, a signal indicating that the network device is in an OSPF domain associated with the OSPF protocol or an ISIS domain associated with the ISIS protocol (Ernstrom: paragraph 0065 & Fig. 5, configuring a data plane structure or forwarding structure with the primary and backup next hops, thus indicating the domains of the respective network devices and/or hops).

Response to Amendment
	Regarding claims 21-40, in light of Applicant's amendments, previous rejection(s) under 35 USC § 112 have been withdrawn.

Response to Arguments
Applicants' arguments:
Ernstrom fails to teach the attribute indicates the network device is to use a first bypass path using ISIS protocol when the bypass path that uses the OSPF protocol is unavailable and/or a first bypath path using OSPF protocol when the bypass path that uses the ISIS protocol unavailable (remarks, pages 12-13).  

Examiner’s response:
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. After review of the prior at, Ernstrom teaches when the inter-domain fast reroute configuration system determines a primary next hop, in some embodiments, there may be no backup next hop to the prefix within the first network domain (e.g., in an OSPF routing domain), but there may be one or more possible backup next hops in the second network domain (e.g., in an IS-IS routing domain). In some embodiments, the prefix may be redistributed from the dynamic routing protocol corresponding to the first network domain (e.g., OSPF) to the dynamic routing protocol corresponding to the second network domain (e.g., IS-IS) (Ernstrom: paragraph 0073).  Since Ernstrom teaches routing of a backup next hop to a second network domain (i.e. ISIS) if there is no backup next hop in the first network domain (i.e. OSPF), Ernstrom similarly teaches rerouting or using a bypass path that uses the ISIS protocol if the backup next hop or bypass path that uses the OSPF protocol is not present or unavailable.  Therefore, Examiner maintains the rejection of claims 21, 28 and 35 and respective dependent claims.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468